UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                        No. 20-2948


                     SCOTT PHILLIPS, Individually and as Guardian
                       Ad Litem on behalf of S.P., B.P., and K.P.,
                                               Appellant

                                              v.

                            ARCHDIOCESE NEWARK; et al.

                                (D.N.J. No. 2-18-cv-12207)


PRESENT: KRAUSE, BIBAS, and RENDELL, Circuit Judges


                                  JUDGMENT ORDER


       The above-captioned case has been tentatively scheduled for submission to this
merits panel on September 13, 2022. Appellant’s motion for leave to file a supplemental
appendix, Appellees’ opposition to the motion, and Appellant’s reply along with the
parties’ briefs have been forwarded to the merits panel for review and disposition.

        The Court construes Appellant’s motion as a motion to expand the record, or, in
the alternative, to remand for additional fact-finding. Appellant fails to establish the
requisite “exceptional circumstances,” for expanding the record, which we examine by
asking “(1) whether the proffered addition would establish beyond any doubt the proper
resolution of the pending issue; (2) whether remanding the case to the district court for
consideration of the additional material would be contrary to the interests of justice and
the efficient use of judicial resources; and (3) whether the appeal arose in the context of a
habeas corpus action.” Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199,
226 (3d Cir. 2009) (quoting In re Cap. Cities/ABC Inc.’s Application for Access to Sealed
Transcripts, 913 F.2d 89, 97 (3d Cir. 1990)).

       Nonetheless, the additional documentation to which Appellant points raises
sufficiently significant issues for the District Court’s disposition of the case and grant the
alternate form of relief. We do not find it necessary to defer our decision until September
13, 2022. Accordingly, it is hereby ORDERED and ADJUDGED that the judgment of
the District Court entered August 24, 2020 is hereby VACATED and REMANDED for
additional fact-finding.



                                          By the Court,

                                          s/ Cheryl Ann Krause
                                          Circuit Judge

Dated: July 18, 2022


ATTEST:

s/Patrica S. Dodszuweit
Clerk